          Case 7:21-cr-00441-KMK Document 55 Filed 09/20/21 Page 1 of 1
         Case 7:21-cr-00441-KMK Document 57 Filed 09/21/21 Page 1 of 1



MSF
Meister Seelig & Fein LLP
                                         MEMO ENDORSED
                                                                                   Rana Haramati
                                                                                       Of Counsel
                                                                            Direct (646) 860-3130
                                                                              Fax (212) 655-3535
                                                                                 ih@msf-law.com
                                       September 20, 2021
VIAECF

Hon. Kenneth M. Karas
United States District Court
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

       Re:     United States v. Darren Lindsay, et al (Indigo Grant), 21-cr-441-6 (KMK)

Dear Judge Karas:

        I write on behalf of defendant Indigo Grant in the above-referenced matter to respectfully
request modification of her conditions of release to permit her to stay out past her 7 p.m. curfew
as follows:

       (1) To participate in a business event in Atlanta, GA on October 1, 2021. The event is
           scheduled for 8-11 p.m., and Ms. Grant would require additional travel time to return
           home after the event;

       (2) To take her children to a weekly after school sports activity on Wednesdays which runs
           from 6:30-7 :30 p.m. Because of usual traffic in the area, Ms. Grant would return home
           by 9 p.m.

       I have discussed these requests with the government (AUSA Bradley) and Pretrial Services
(Officer Barrios) who do not object to the proposed modifications.

                                         Respectfully submitted,

                                                  Isl IH
                                         Henry E. Mazurek
                                         Ilana Haramati
                                         Meister Seelig & Fein LLP
                                         125 Park A venue, Suite 700
                                         New York, New York 10017

                                         Counsel/or Defendant Indigo
cc:    Counsel of record (via ECF)
       Pretrial Services \via emai0

                                                                             . KARAS \J';S.DJ.

                                                                      9/o1ij ~oal
